This Cause being heard upon Bill and Answer and the Substance of the same fully opened by Counsel for the Complainants and Defendants The Court on full Consideration thereof, Hath thought fit to Decree that each of the Complainants Barnaby Gabriel William and Ann is severally intitled to one fifth part of the clear personal Estate which was of their said Father Barnaby Branford deceased at the time of his Death and of the Profits and Interest arisen thereupon since his Decease and that the Defendants Elijah Postell and Elizabeth his Wife in right of the said Elizabeth are intitled to the other fifth part of the said Estate, they the Complainants and Defendant Elizabeth being next of Kin to the said Intestate And it is further Ordered and Decreed that a just Allotment and Division into five equal parts of all and singular the Slaves and other personal Estate as well as of the Securities for monies at Interest mentioned and Specified in the two Schedules annexed to the Defendants Answer after deducting all just Allowances and Expences of them the said Defendants in relation to their said Administration which are to be ascertained and allowed by the Master of this Court shall be made on or before the Eighth day of April next by Benjamin Waring Joseph Waring John Waring John loor and William Saunders or a Majority of them who are hereby appointed Commissioners for that purpose, And that upon Such Division and Allotment of the Premisses the Defendant Elijah do immediately pay and deliver to the Complainant Barnaby one fifth part of the said clear personal Estate and of the Securities for the said monies at Interest. And that the Complainant Barnaby upon receipt of Such his Dividend and Share of the premisses shall execute and deliver to the Defendant Elijah a Sufficient Discharge in Law of and for the same and all Claims and Demands out of or to the Personal Estate of the said Intestate. And it is further Ordered and Decreed that the said Elijah Postell upon the Division to be made as aforesaid shall and may in right of his said Wife retain and keep to his own use one other fifth part of the said clear Personal Estate and of the Securities for the *494Said Monies lying at Interest as and in full of the Distributive Share of the said Elizabeth therein And this Court hath thought fit at the request of all the Parties to the said Suit to appoint the said Elijah Postell and Elizabeth his Wife Guardians of the Persons and Estates of the said Complainants Gabriel William and Ann who are Infants until they shall attain the age of fourteen years or the further Order of this Court And it is further Ordered and Decreed that the said Elijah and Elizabeth his Wife upon the Division to be made as aforesaid Stand possessed of three fifth parts of all and Singular the said Intestates clear Personal Estate to the use of the said Minors and are hereby intrusted with the care and management thereof and impowered to place out at Interest upon Security to be approved of by the Master of this Court for the time being the monies to which the said Infants are intitled under this Decree and the Interest to arise thereupon as also the Produce and Profits to arise and grow due by and out of the Residue of their said Estate And it is Ordered that the said Elijah Postell and Elizabeth his Wife do enter into a Recognizance before the Master into such Sum of money and with Such Surety as he shall think fit (Consideration being had to the value of the Estate the said Infants are intitled to) that they will faithfully Discharge the Trust hereby reposed in them and render an Account annually or as often as required by the Court of their Transactions and management of the said Infants Estates and of the Profits thereupon to arise and that they will account for pay over and deliver to the said Infants as they shall respectively come of age or to such person as may be appointed Receiver by this Court during their Minority his and her full Share and Dividend of and in the Premisses to which they and each of them are or shall be intitled under this Decree And that the Infants nor any of them shall not be marryed without the leave of this Court by the procurement Consent Privity or Connivance of the said Elijah Postell and Elizabeth his Wife during their said Guardianship And the said Elijah Postell and Elizabeth his Wife are to have all just allowances and Expences for and about the Execution of the said Trust the same to be fixed by the Master of this Court and shall have liberty to Resort to this Court for direction in the premisses as occasion shall require And it is further Ordered and Decreed that the said Infant Complainants shall have six Months after they attain their respective ages of Twenty one Years in case any of them shall think themselves aggrieved by this Decree to apply to the Court for Relief therein, And on failure of their so doing within the time herein above limited for that purpose, then this Decree shall be absolute and binding on all the said Parties their several and respective Heirs Executors and Administrators forever. And that the Costs of this Suit be satisfied out of the gross amount of the Intestates said Personal Estate before a Division thereof be made.
Alexr Stewart Register in Chancery